[ELRON ELECTRONIC INDUSTRIES LTD. LOGO] October 2, 2007 VIA EDGAR Securities and Exchange Commission Division of Corporation Finance 100 F Street, N.E. Washington, DC20549-3628 Attention:Stephen Krikorian, Accounting Branch Chief RE:Elron Electronic Industries Ltd. Form 20-F for the year ended December31, 2006 Filed June27, 2007 File No.000-11456 Dear Mr. Krikorian: Reference is made to the comment letter dated August29, 2007 (the “Comment Letter”), received from the staff (the “Staff”) of the Division of Corporation Finance of the Securities and Exchange Commission (the “Commission”), relating to Elron’s Form 20-F for the year ended December31,2006. Pursuant to the Staff’s request in the Comment Letter, the Company acknowledges that: ● the Company is responsible for the adequacy and accuracy of the disclosure in the filing; ● Staff comments or changes to disclosure in response to Staff comments do not foreclose the Commission from taking any action with respect to the filing; and ● the Company may not assert Staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Sincerely, /s/ Paul Weinberg Name: Paul Weinberg Title: General Counsel The Triangle Building, 42nd Floor, 3 Azrieli Center, Tel-Aviv 67023, Israel Tel. 972-3-6075555, Fax. 972-360755556www.elron.com
